Citation Nr: 1309661	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This case was previously before the Board in September 2012.  The Board remanded the claims for entitlement to service connection for an acquired psychiatric disorder and hepatitis C for further development.  The case has now returned to the Board for additional appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and does not have PTSD as a result of an in-service stressor for which there is credible supporting evidence.

2.  An acquired psychiatric disorder other than PTSD, to include major depressive disorder and an adjustment disorder, was not present in service and is not etiologically related to active duty service.  

3.  Hepatitis C was demonstrated years after service and is not etiologically related to a disease or injury in service


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  An acquired psychiatric disorder other than PTSD was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

3.  Hepatitis C was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic" disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to several traumatic events during active military service.  In statements and testimony to VA, he has reported two stressors to account for his psychiatric symptoms.  First, while stationed in Germany in December 1973, the Veteran witnessed the murder of his best friend during a fight.  Second, again in Germany, an American soldier stole a tank and drove it through a bivouac area killing 12-15 people in August or September 1973.  The Veteran reported that he was assigned to removal and recovery detail in the aftermath of the tank incident and was exposed to wounded and dead bodies.

The Board will first address the Veteran's contentions regarding PTSD before turning to the other diagnosed psychiatric disorders.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2012).

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD by VA health care providers.  He has also received treatment since June 2006 for the condition at the Denver and Colorado Springs VA Medical Centers (VAMCs).  The medical evidence also establishes a link between the Veteran's symptoms and a reported stressor.  In May 2008, the Veteran's treating VA psychiatrist provided a statement noting that the diagnosis of PTSD was related to nonspecified military trauma.  A December 2012 VA examiner also concluded that the Veteran's PTSD was incurred due to the reported tank incident in 1973; however, the Board notes that this finding was based on the VA examiner's mistaken conclusion that VA had verified this stressor.  In any event, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressors occurred.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

As a preliminary matter, the Board notes that the record does not establish that the Veteran participated in combat.  He did not receive any award indicative of his participation in combat and the service records contain no corroborating evidence of the Veteran's participation in combat.  Although the Veteran reported in August 2006 to his VA health care provider that he witnessed the shooting and stabbing of other soldiers, he did not specify that these incidents occurred while engaged in combat.  Furthermore, the two stressors reported by the Veteran are not related to combat.  Therefore, the Board cannot find that the Veteran engaged in combat.  The Board will now turn to the Veteran's reported non-combat stressors which require some corroborating evidence other than his lay statements.  See West (Carolton), supra.

As noted above, the Veteran's reported stressors involve two incidents that occurred while he was stationed in Germany in 1973.  The Veteran testified in July 2012 that he witnessed the stabbing murder of his best friend, identified at the hearing as [redacted], who died in his arms.  VA has made several attempts to verify this incident; a June 2007 report from the U.S. Armed Services Center for Unit Records Research (CURR) coordinator verified the murder of a man named [redacted], but noted that it occurred in January 1981.  The Department of the Army Crime Records Division was able to confirm the death reported by the Veteran and provided copies of the investigative, medical, and witness reports related to the stabbing.  The reports show that a man identified as [redacted] was stabbed in May 1973 on the parade grounds of Schweinfurt, Germany and died soon after in the medical dispensary.  

Although the claims file contains evidence that a soldier with the same last name as the friend identified by the Veteran was killed in 1973 in Germany, the Board finds that the evidence is not sufficient to verify the stressor.  There are numerous discrepancies between the Veteran's version of the incident and the actual investigative reports that call into question the Veteran's credibility.  He has consistently reported the wrong name of the killed soldier (identifying him as [redacted] or [redacted] in statements and testimony to VA) and stated that he was from Houston.  The official report documents the soldier's actual name was [redacted] and he was from South Carolina.  Additionally, the Veteran initially stated in January 2007 that he was present at the medical facility when the soldier died, but later reported in May 2008 and during the July 2012 hearing that his friend died in his arms before any medical assistance could be obtained.  Finally, the numerous witness statements do not make any mention of the Veteran's involvement or presence at the time of the murder.  The inconsistency of the Veteran's statements and the actual facts contained in the investigative reports are sufficient for the Board to find that the record does not contain corroborative evidence of the first reported stressor. 

The Board also finds that the Veteran's second stressor, regarding a tank that was stolen and used to kill several American soldiers in August or September 1973 in Germany, is not verified by the evidence of record.  The Veteran testified in July 2012 that he was assigned to recovery detail following the incident and was exposed to the wounded and dead bodies of his fellow soldiers.  VA has made multiple requests to various agencies, including CURR, the National Personnel Records Center (NPRC) and the Department of the Army Crime Records Center, in an attempt to document the reported incident, but has found nothing to verify the Veteran's reports.  Service treatment records are also negative for evidence to corroborate the stressor and morning reports do not show that the Veteran was assigned to any recovery detail.  The Board has also considered a July 2012 lay statement from the Veteran's brother describing the in-service stressors; however, the July 2012 statement clearly notes that the brother had no firsthand knowledge of the Veteran's activities during active service and his reports are based on the history provided by the Veteran and his mother.  Therefore, the statement cannot serve to verify the Veteran's reported stressors.  As the record does not contain corroborating evidence, the Board finds that the second stressor has not been verified and cannot serve as the basis for an award of service connection for PTSD.  The claim for PTSD must be denied. 

As the claim before the Board includes all acquired psychiatric disorders, the Board will now turn to whether service connection is warranted for the Veteran's other diagnosed mental conditions.  VA treatment records document a diagnosis and treatment for major depressive disorder since June 2006 and the Veteran's VA psychiatrist also identified an adjustment disorder during a July 2011 session.  The December 2012 VA examiner also diagnosed a mood disorder.  Thus, the record clearly demonstrates the presence of other current psychiatric disorders.

Although the record documents the presence of several psychiatric disorders other than PTSD, the Board finds that the next two elements of service connection are not established.  As discussed above, the Veteran has reported experiencing two stressful events during service and reported in a May 2008 statement that he experienced symptoms such as sleep disturbance during active duty.  Service treatment records dating from the Veteran's active duty are entirely negative for symptoms of a psychiatric disorder and the Veteran was psychiatrically normal at the March 1975 separation examination.  He also denied experiencing frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort on the accompanying report of medical history.  As outlined above, VA has made numerous attempts to verify the traumatic events reported by the Veteran, but responses from CURR, the Department of the Army, and the NPRC were negative for evidence in support of the claim.  The Veteran is competent to report incidents that occurred during service, such as the death of fellow soldiers, but the Board finds that the contents of the service records and reports of other federal agencies outweigh his reports.  In addition, as noted above, the credibility of the Veteran's reports is lessened due to inconsistencies and conflicts with the objective evidence of record. 

The record also does not establish a link between the Veteran's reported military traumas and his current disabilities.  The earliest evidence of psychiatric symptoms dates from an August 1976 Army Reserve examination, more than a year after separation from service, when the Veteran complained of trouble sleeping and nervous trouble.  The examining physician noted that the Veteran experienced anxiety that resulted in insomnia; however, the Veteran was again psychiatrically normal upon examination.  There is no other evidence of psychiatric symptoms or treatment until June 2006, when the Veteran reported to the Denver VAMC emergency department requesting treatment for depression, nightmares, and isolation.  At that time, he was diagnosed with rule out PTSD and major depression.  Thus, a chronic psychiatric disorder was not identified until June 2006, more than 30 years after the Veteran's separation from active service.  
There are also no medical opinions in support of the claim for service connection for a psychiatric disorder other than PTSD.  A May 2008 statement from the Veteran's treating VA psychiatrist provided a nexus between his PTSD and service, but made no reference to any other diagnosed psychiatric disorders.  Similarly, the December 2012 VA examiner diagnosed PTSD and provided a opinion in favor of the claim, but mistakenly noted that the Veteran's second stressor pertaining to the stolen tank had been verified.  Although a mood disorder was also diagnosed, the VA examiner found that this condition was secondary to PTSD.  As service connection is not possible for PTSD, service connection for a secondary disorder is also not warranted.  See 38 C.F.R. § 3.310.  

As for the Veteran's testimony connecting his diagnosed psychiatric conditions to service, the Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, such as depression, nightmares, and trouble sleeping, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

Furthermore, the Board notes that the Veteran has not reported a history of continuing symptoms since service.  In fact, he testified during the July 2012 videoconference hearing that his depression began when he stopped working in 2000 or 2002.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was after his separation from active duty service.  With respect to his PTSD, the record contains no evidence to corroborate the Veteran's reported non-combat stressors.  In addition, the record does not establish an in-service injury to account for the Veteran's psychiatric disorders other than PTSD and no competent evidence relating them to active duty service.  The Board therefore concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and it is denied.  38 U.S.C.A. § 5107(b).

Hepatitis C

The Veteran contends that service connection is warranted for hepatitis C as it was contracted during active duty service.  The Veteran has identified several possible in-service etiologies for hepatitis C; he testified in July 2012 that he was exposed to blood during active service in Germany when a friend was stabbed and died in his arms and again when he worked a recovery detail following an incident where multiple soldiers were killed by a stolen tank.  The Veteran also testified that he was exposed to hepatitis C through the Army's use of air gun vaccinations.  

The record clearly documents a current diagnosis of hepatitis C.  Laboratory testing in July 2006 at the Denver VAMC confirmed hepatitis C, although the Veteran has not received actual treatment for the disease due to depression and alcohol and marijuana use.  Hepatitis C was also diagnosed upon VA examination in December 2012.  The record therefore clearly demonstrates the presence of a current disability.  
With respect to whether the record establishes an in-service injury, service treatment records are negative for evidence or complaints associated with hepatitis C.  Laboratory results at separation in March 1975 and during a reserve examination in August 1976 were also not indicative of liver dysfunction or hepatitis.  As discussed above, the record also does not establish the two incidents described by the Veteran as occurring in Germany in the 1973 involving the murder of a close friend and the stolen tank.  Although these specific episodes are not verified by the record, the Veteran has also reported possible exposure to hepatitis C through air gun injectors and shared vaccination needles.  Service treatment records document inoculations for smallpox and typhoid, and the Veteran is competent to report that he received shots with air guns and needles.  Therefore, the Board finds that the first two elements necessary for service connection-a current disability and in-service injury-are demonstrated.  

With respect to the third element of service connection, a causal nexus between the current disability and in-service injury, the Veteran has not reported a history of continuous symptoms since service.  See 38 C.F.R. § 3.303(a), (d).  The history he has provided is that he believes he was infected with hepatitis C during service, but was not diagnosed with the condition until 1995 or 2000, more than 20 years after his separation from active duty, when he was tested before starting a new job.  The Board also notes that the Veteran has provided an inconsistent history regarding his various hepatitis C risk factors.  He testified in July 2012 that he obtained his tattoos after military service and had no sexual risk factors.  However, review of the service treatment record shows that the Veteran's arm tattoos were noted at the time of his enlistment examination in July 1972.  The Veteran also reported to the December 2012 VA examiner that the tattoos were self-administered and that he had a history of unprotected sexual exposure as well as intranasal cocaine use in the 1980s.  

The record also contains no competent medical evidence of a nexus between the Veteran's hepatitis C and his active duty service.  None of the Veteran's VA health care providers have linked his hepatitis C to service, and the only medical opinion of record, that of the December 2012 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the VA examiner determined that it was less likely as not that the Veteran's hepatitis C was related to military service.  The VA examiner identified several risk factors that were more likely the cause of the Veteran's disease, including his use of intranasal cocaine after service.  The VA examiner also considered the Veteran's argument that he was exposed to hepatitis C while being inoculated during service and his reports of exposure to blood following the incident involving the stolen tank, even though VA has not been able to verify that this incident occurred.  The medical opinion was rendered with an accurate review of the Veteran's medical history and included a well-reasoned and supported basis for the conclusion.  It is therefore entitled to substantial probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As for the Veteran's assertion that hepatitis C was incurred due to shots with air guns during service, VA is aware that despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible.  Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  The VA examination here included a full discussion of all modes of transmission and the examiner's conclusion that the airgun was not the likely source of the Veteran's hepatitis C.  

As for the Veteran's testimony connecting his hepatitis C to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  The specific issue in this case, however, the etiology of hepatitis C, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  Also, there is no medical evidence that the Veteran's hepatitis C is related to active duty service and he has reported a history of other risk factors occurring after his military service, including intranasal cocaine use.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, appropriate notice was furnished to the Veteran in a January 2007 letter.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  VA has also made attempts to verify the Veteran's reported in-service stressors, to include contacting the NPRC, CURR, and Department of the Army Crime Records Division.  Additionally, the Veteran was provided proper VA examinations in December 2012 in response to his claims.

In December 2012, the Veteran reported to the VA psychiatric examiner that he was in receipt of Supplemental Security Income (SSI) compensation from the Social Security Administration (SSA). There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402 , 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI benefits are based on age, disability, and income and resource limits.  The Board finds that remanding for SSA records is not required in this case; the Veteran is in receipt of SSI, but has not indicated that the award of compensation was based on any of his claimed disabilities.  He reported during the December 2012 VA examination that he received SSA benefits for physical disabilities such as arthritis.  
Based on the type of compensation received by the Veteran, the Board finds that no reasonable possibility exists that SSA records would be relevant to the Veteran's current claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

The Board also finds that VA has complied with the September 2012 remand orders of the Board.  In response to the Board's remand, VA obtained records from the Denver VAMC dating from March 2012.  Attempts were also made to verify the Veteran's reported stressor involving a stolen tank with the Department of the Army Crime Records Center.  In February 2013, VA received notice that there were no records in the facility to support the Veteran's contentions.  The Veteran was also provided VA examinations to determine the nature and etiology of the claimed psychiatric disorders and hepatitis C in December 2012.  The case was then readjudicated in February 2013.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.   

Entitlement to service connection for hepatitis C is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


